10-344-ag
         Ryjikov v. Holder                                                             BIA
                                                                                McManus, IJ
                                                                               A073 173 735
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 2 nd day of February, two thousand eleven.
 5
 6       PRESENT: DENNIS JACOBS,
 7                     Chief Judge,
 8                JOSEPH M. McLAUGHLIN,
 9                ROBERT D. SACK,
10                    Circuit Judges.
11       _______________________________________
12
13       SERGUEI RYJIKOV,
14                Petitioner,
15
16                           v.                                 10-344-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Jay Ho Lee, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Christopher C. Fuller,
27                                     Senior Litigation Counsel; Charles
28                                     S. Greene III, Trial Attorney,
29                                     Office of Immigration Litigation,
30                                     Civil Division, United States
31                                     Department of Justice, Washington,
32                                     D.C.
1
2        UPON DUE CONSIDERATION of this petition for review of a

3    Board of Immigration Appeals (“BIA”) decision, it is hereby

4    ORDERED, ADJUDGED, AND DECREED that the petition for review

5    is DENIED.

6        Petitioner Serguei Ryjikov, a native of the former USSR

7    and citizen of Israel, seeks review of a December 31, 2009,

8    decision of the BIA affirming the March 27, 2008, decision

9    of Immigration Judge (“IJ”) Margaret McManus denying

10   Ryjikov’s application for asylum, withholding of removal,

11   and relief under the Convention Against Torture (“CAT”).      In

12   re Serguei Ryjikov, No. A073 173 735 (B.I.A. Dec. 31, 2009),

13   aff’g No. A073 173 735 (Immig. Ct. N.Y.C. Mar. 27, 2008).

14   We assume the parties’ familiarity with the underlying facts

15   and procedural history in this case.

16       Under the circumstances of this case, we review the

17   IJ’s decision as supplemented by the BIA’s decision.    See

18   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The

19   applicable standards of review are well-established.

20   See 8 U.S.C. § 1252(b)(4)(B); Weng v. Holder, 562 F.3d 510,

21   513 (2d Cir. 2009).

22       Ryjikov’s claim for relief from removal centers on

23   attacks he suffered in Israel, in which he alleges he was

                                  2
1    targeted as a Russian and a Christian.     The government

2    argues that he forfeited any argument that his attackers

3    might have had mixed motives, because Ryjikov failed to

4    specifically argue that point before the BIA.      However, a

5    petitioner is not restricted to the “exact contours” of the

6    argument made to the agency.    Gill v. INS, 420 F.3d 82,

7    85-86 (2d Cir. 2005).    Since Ryjikov properly raised the

8    motivation of his attackers before the agency, the mixed

9    motive issue was sufficiently exhausted.     Id.

10        To establish eligibility for asylum or withholding of

11   removal, an applicant must establish past persecution, a

12   well founded fear of future persecution, or a likelihood of

13   future persecution by either the government or private

14   individuals that the government “is unable or unwilling to

15   control.”    Rizal v. Gonzales, 442 F.3d 84, 92 (2d Cir.

16   2006); Matter of Acosta, 19 I. & N. Dec. 211, 222, 236 (BIA

17   1985), overruled on other grounds by Matter of Mogharrabi,

18   19 I. & N. Dec. 439 (BIA 1987).    The agency reasonably found

19   that Ryjikov did not establish that the Israeli government

20   was unable or unwilling to protect him from his alleged

21   attackers.    He testified that the Israeli police visited him

22   in the hospital to investigate.    Ryjikov conceded that he


                                    3
1    did not know whether the police took additional steps to

2    investigate, because he never followed up with the police

3    and left Israel the next month.     A showing of government

4    involvement or inability to control is required for a grant

5    of asylum or withholding of removal.     The agency therefore

6    did not err in denying Ryjikov’s application.     See Rizal,

7 442 F.3d at 92; Matter of Acosta, 19 I. & N. Dec. at 222,

8    236.    Since the failure to establish government involvement

9    or inability to control is dispositive, we do not consider

10   Ryjikov’s arguments concerning the agency’s analysis of the

11   motives of his attackers or whether the attack was serious

12   enough to constitute persecution.

13          For the foregoing reasons, the petition for review is

14   DENIED.    As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.     Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2) and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23


                                    4